internal_revenue_service department of the treasury number release date index no 2601-dollar_figure 1001-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-112521-99 date date re legend settlor settlor’s spouse trust agreement child child child child trust trust trust trust company new trust agreement settlor’s father-in-law dear this is in response to a letter dated date and subsequent correspondence submitted on behalf of trust trust and trust requesting rulings regarding the generation- skipping transfer_tax gstt consequences and income_tax plr-112521-99 consequences of a division of trust assets as described below facts before date settlor executed trust agreement creating a separate irrevocable_trust trust trust trust and trust for each of his then living children child child child and child respectively the terms of the four trusts are substantially identical child died without issue and the property in his trust was divided equally among the trusts for child child and child under article three of trust agreement during the life of the child for whom a_trust is held the trustee of that child’s trust has absolute discretion to distribute to the child any part of the trust income or principal for the child’s best interests and general welfare considering the child’s accustomed standard of living without regard to other resources available to the child during each child’s lifetime the child has the power to appoint any part of the principal of the child’s trust to any of the child’s issue at the death of each child the principal of the child’s trust will be distributed to any persons excluding the child’s estate creditors and creditors of the child’s estate as the child may appoint under the child’s will any principal of a deceased child’s trust that the child fails to appoint will be held in a single separate trust for the child’s spouse then living children and issue of the child’s deceased children the child’s family_trust if a child of settlor dies without issue the child’s trust will be divided equally among the trusts for settlor’s then living children or if there are no children of settlor then living the trust will be distributed among settlor’s heirs at law section a of article four provides for the administration of each child’s family_trust held for the spouse children and issue of deceased children of a deceased child of settlor the trustee of each child’s family_trust has absolute discretion to pay any amounts of trust income or principal to any among the class of beneficiaries from time to time living for the distributee’s support in reasonable comfort considering their accustomed standards of living taking into account the income and other resources known to the trustee the distribution date of a child’s family_trust is the later of the date on which the child’s family_trust is to be established and the date after the death of the deceased child’s spouse on which none of the deceased child’s living children are under age on the distribution date of a child’s family_trust the remaining trust assets will be divided into separate plr-112521-99 shares for the deceased child’s then living issue per stirpes each share will be distributed outright unless the trustee determines it is in the best interest of a beneficiary to retain a share in trust for a beneficiary a descendant’s trust if there are no then living issue of the deceased child the child’s family_trust will be divided among trusts for the then living issue of settlor or if there are no such issue then among settlor’s heirs at law under section b of article four the trustee of each descendant’s trust has absolute discretion to pay any amounts of trust income or principal to the trust_beneficiary for the beneficiary’s support in reasonable comfort considering their accustomed standards of living taking into account the income and other resources known to the trustee the trustee may distribute a descendant’s trust to its beneficiary at any time or at the beneficiary’s death distribute the remainder among the beneficiary’s then living issue per stirpes or if none among the then living issue of the beneficiary’s most immediate ancestor who was an issue of settlor per stirpes or if none among settlor’s then living issue per stirpes or if none among settlor’s heirs at law under section c of article eight no assets can be held in trust more than years after the death of the last survivor of settlor’s issue living at the date of execution of trust agreement at the end of that period all assets held in any trust will vest in the beneficiaries of the trust and be paid to them within one year settlor’s spouse is designated as the initial trustee of the trusts created under trust agreement under section a of article nine four individuals and trust company are designated as consecutive successor trustees if any trustee ceases to act without designating a successor who serves as trustee each individual trustee may designate one or more successors to act one at a time each individual acting as sole trustee may also designate a co-trustee which may be an individual or a_trust company or bank authorized to transact trust business and which has a capital and surplus of not less than million dollars under section c of article nine each successor trustee has the same rights powers and authority as every trustee under sections d and e each trustee is authorized to resign for any reason and may resign as trustee or renounce a trusteeship before qualifying for it of some trusts but remain trustee of other trusts held under trust agreement currently child and child are the trustees of trust sec_2 and child and child 1’s spouse are the trustees of trust plr-112521-99 under section c of article ten a trustee of any trust created under trust agreement who is also a beneficiary of that trust is prohibited from participating in any decision to pay or apply trust income or principal for the trustee-beneficiary’s own benefit or to discharge that trustee-beneficiary’s legal_obligation of support under section b of article twelve any special_power_of_appointment granted under the instrument cannot be exercised directly or indirectly for the donee’s pecuniary benefit to satisfy any legal_obligation of the donee or otherwise in favor of the donee the donee’s creditors the donee’s estate or the creditors of the donee’s estate it is represented that no additions actual or constructive have been made to any of trust sec_1 or since date and that none of the trusts have been amended or otherwise altered since that date trust sec_1 and currently hold realty and intangible non- realty assets the settlor proposes to execute new trust agreement with dispositive provisions identical to those of trust agreement certain provisions governing the administration of the trusts will be modified under new trust agreement new trust sec_1 and new trusts will be created for the benefit of child child and child respectively the trustees of each of trust and will transfer that trust's intangible non-realty assets to the corresponding new trust articles ii and iii of new trust agreement contain the provisions for new trust sec_1 and for child child and child respectively as well as the provisions for each child's family_trust and for each descendant's trust as noted the dispositive provisions with respect to these trusts are identical to those of existing trust sec_1 and under article v of new trust agreement each trust established under the agreement has an independent_trustee a non-independent trustee and a protector under the terms of the trusts only the independent_trustee is authorized to make discretionary distributions of income and principal the initial independent_trustee and protector will be designated under new trust agreement whenever a new trust comes into existence under the terms of new trust agreement the then serving independent_trustee and protector will continue to serve the protector of each trust can remove and replace the independent_trustee and appoint successor independent trustees each independent_trustee can designate a successor but the designation will be void if the protector has appointed a successor if no independent_trustee is serving and no successor has been appointed all of the income beneficiaries of the subject trust who have reached plr-112521-99 age can appoint a successor independent_trustee by majority vote any successor independent_trustee cannot be related or subordinate within the meaning of sec_672 with respect to any lineal descendant of settlor the non-independent trustee of each trust must be settlor’s child or grandchild with respect to whom the trust is created if the grandchild has not reached age the independent_trustee can appoint another person to act as non-independent trustee until the grandchild reaches age preferably a family_member of settlor settlor's spouse or settlor’s children however any non-independent trustee so appointed must be a lineal descendant of settlor’s father-in-law each non-independent trustee can designate a successor in addition each non- independent_trustee except child may designate an additional non-independent trustee and may remove and replace any such additional non-independent trustee the child or the grandchild if age or over with respect to whom a_trust is created may remove and replace an acting protector in addition if the protector ceases to serve the child or grandchild age or over may appoint a successor protector if a grandchild is under age a protector who ceases to serve may appoint a successor however any successor protector cannot be a_related_or_subordinate_party under sec_672 of the code with respect to any beneficiary of a_trust with respect to new trust for the benefit of child the protector for the trust must be a lineal descendant of settlor’s father-in-law but cannot be a_related_or_subordinate_party under sec_672 with respect to child under new trust agreement neither the four individuals designated as successor trustees under trust agreement nor trust company are designated as a successor trustee further it is represented that the initial independent_trustee will not be related or subordinate within the meaning of sec_672 to any lineal descendant of settlor in addition it is represented that the initial trust_protector will not be related or subordinate within the meaning of sec_672 to any beneficiary of a_trust generation-skipping_transfer_tax law sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the plr-112521-99 decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not plr-112521-99 be treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years in general any modification or reformation of a_trust that was irrevocable on date that changes the quality value or timing of any beneficial_interest under the trust will cause the trust to lose exempt status for gstt purposes under sec_2652 for generation-skipping_transfer_tax purposes the term transferor means a in the case of any property subject_to estate_tax the decedent and b in the case of any property subject_to gift_tax the donor an individual will be treated as transferring any property with respect to which such individual is the transferor revrul_95_58 1995_2_cb_191 concludes that a settlor’s retained power to remove a trustee and appoint an individual or corporate trustee or successor that is not related or subordinate to the settlor within the meaning of sec_672 will not be considered retention of the trustee’s discretionary powers for purposes of sec_2036 and sec_2038 analysis trust sec_1 and were irrevocable prior to date you represent that there have been no constructive or actual additions to trust sec_1 and since date the dispositive provisions under new trust agreement are identical to those under trust agreement the trustees of each of trust sec_1 and will transfer that trust's intangible non- realty assets to the corresponding new trust held for the benefit of the same child of settlor and the child’s issue certain provisions under new trust agreement governing the administration of the trust and appointment of successor trustees differ from those under trust agreement article v of new trust agreement provides for an independent_trustee who alone can make discretionary income and principal payments to the beneficiaries of any trust in addition to managing trust assets article v also provides for a non-independent trustee who can manage trust assets and appoint additional non- independent trustees as well as successor non-independent trustees in addition the trustee provisions under new trust plr-112521-99 agreement provide for a_trust protector with the power to remove and replace any serving independent_trustee and appoint successor independent trustees trust agreement does not contain a mechanism for the removal and replacement of trustees finally the trustee provisions under new trust agreement do not designate as successor trustee trust company or the individuals designated under trust agreement under the trustee provisions in new trust agreement the child or grandchild over age for whom a_trust is designated will be the non- independent_trustee of the trust as non-independent trustee a beneficiary cannot make discretionary payments for the beneficiary’s benefit or for the benefit of any other beneficiary thus the appointment of a child or a grandchild over age as non-independent trustee of a_trust will not confer any additional powers or beneficial interests upon any of the beneficiaries further it is represented that the initial independent_trustee will not be related or subordinate within the meaning of sec_672 to any lineal descendant of settlor and that the initial trust_protector will not be related or subordinate within the meaning of sec_672 to any beneficiary of a_trust under article v no successor independent_trustee will be related or subordinate within the meaning of sec_672 to any lineal descendant of settlor and no successor trust_protector will be related or subordinate within the meaning of sec_672 to any beneficiary of a_trust accordingly based on the facts submitted and the representations made we conclude that the transfer of the non- realty assets into the new trusts will not be considered a modification that affects the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under trust agreement accordingly the transfer of the non-realty assets into new trust sec_1 and will not affect the status of trust sec_1 or or new trust sec_1 or for gstt purposes income_tax sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized plr-112521-99 sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from a conversion of property into cash or from an exchange of property for other_property differing materially either in_kind of extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange is a disposition under sec_1001 see sec_1_1001-1 an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite the essential question is whether upon division of each of trust sec_1 and into a realty trust and a non-realty trust the beneficiaries will have different beneficial interests in the trusts than they currently have the beneficiaries of the new trusts will be the same as the beneficiaries of the existing trusts settlor’s issue additionally there will not be any changes in the property of each of trust sec_1 and except for the division of the property between the existing trusts and the new trusts neither will there be any change in the rights and duties of the trustees as a result of the proposed transaction the changes in the trustee appointment and removal provisions will not result in the beneficiaries having any greater or lesser rights in the property of the trusts than they currently have consistent with the supreme court’s opinion in cottage savings we find that the interests of each of the beneficiaries in trust sec_1 and and the new trusts after the severance will not differ materially from each of their interests in trust sec_1 prior to the division each will remain a potential distributee of all the income and the same assets after the proposed transaction as before although the beneficiary’s assets will be held in two trusts instead of one thus the transaction will not result in a material difference in the kind or extent of the legal entitlements of the beneficiaries we conclude that under the proposal for severing the three trusts into six trusts no gain_or_loss will be realized under sec_1001 by the trusts or the beneficiaries as a result of this transaction we believe that trust sec_1 and and the new trusts embody substantially identical legal entitlements and are consequently not materially different plr-112521-99 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch enclosure copy for sec_6110 purposes
